COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



Shan Xue Zheng d/b/a Hong Kong
Buffet and Hong Kong Buffet, Inc. d/b/a
Hong Kong Buffet,
                           
                           Appellants,
v.

Cynthia Hoover,

                            Appellee.

§

§

§

§

§

No. 08-04-00120-CV

Appeal from the

County Court at Law Number 3

of El Paso County, Texas

(TC# 2004-142)




M E M O R A N D U M  O P I N I O N

            Pending before the Court is the Appellants’ Motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(1), which states:
(a)  On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:
 
(1)  On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal . . . unless disposition would prevent a party
from seeking relief to which it would otherwise be entitled.
            The Appellants have complied with the requirements of Rule 42.1(a)(1).  Appellants have
requested that the Court grant their motion to dismiss the appeal.  Pursuant to Texas Rules of
Appellate Procedure Rule 43.2(f),  Appellants have also requested that all costs be assessed against
Appellants.  Texas Rules of Appellate Procedure 43.2(f) provides that the appellate court may
dismiss the appeal.  The Court has considered this cause on the Appellants’ motion and concludes
the motion should be granted and the appeal be dismissed.  We therefore dismiss the appeal.  All
costs shall be assessed against Appellants.


October 7, 2004                                                           
                                                                                    RICHARD BARAJAS, Chief Justice

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.